WOODS, Circuit Judge
(concurring). The decision of this case depends on the meaning of the word “continuously” in the following statüte:
“Provided, that no operator, train dispatcher, or other employé who by the use of the telegraph or telephone dispatches, reports, transmits, receives, or delivers orders pertaining to or affecting train movements shall be required or permitted to be or remain on duty for a longer period than nine hours in any twenty-four hour period in all towers, offices, xdaces, and stations continuously operated night and day, nor for a longer period than' thirteen hours in all towers, offices, places, and stations operated only during the daytime, except in case of emergency, when the employés named in this proviso may be permitted to be and remain on duty for four additional hours in a twenty-four hour period of not exceeding three days in any week.”
The defendant contends that “continuously” means without cessation, and that the offices, etc., “continuously operated night and day” can only include places operated without cessation through the night and day. The context and the purpose of the statute shows that this is not the sense in which the words were used. The statute was intended to cover all telegraph offices. United States v. Atchison, etc., R. Co., 220 U. S. 37, 31 Sup. Ct. 362, 55 L. Ed. 361. If the defendant’s construction were adopted, it would cover only day offices and offices operated throughout the day and night, leaving out the offices operated during the day and into the night. There is some reason for attributing the meaning of habitually or regularly to the word continuously; but the plain construction, and that which will, give the statute its full signification, is to take the whole phrase “offices, places, and stations continuously operated night and day” to mean offices whose operation is continued from the day into the night. The statute assumes that all offices will be operated during the daytime, and for those operated during the daytime only it makes the 13-hour requirement; for those which are operated during the daytime with a continuance of operation into the night it makes the nine hour requirement. The office at Bennettsville was in operation during the daytime with continuance into the night, and therefore falls under the 9-hour class.